Order of disposition, Family Court, New York County (Michael Gage, J.), entered September 28, 1992, which adjudicated appellant a juvenile delinquent and placed him with the New York State Division for Youth, Title II, for a period of 18 months, which order followed a fact-finding determination on March 6, 1992 (Bruce M. Kaplan, J.) that he had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third and fifth degrees, unanimously affirmed, without costs.
From the testimony of the arresting officer and his partner who had witnessed the sale and directed the arrest, the court could properly infer that the officers were working as a team (see, Matter of Robert S., 159 AD2d 358, appeal dismissed 76 NY2d 770). "[I]t is not necessary for the officer making the arrest * * * to be, himself, in possession of information sufficient to constitute probable cause provided that he acts upon the direction of or as a result of communication with a * * * brother officer” who had probable cause to arrest (People v Horowitz, 21 NY2d 55, 60). Concur—Murphy, P. J., Sullivan, Kupferman and Nardelli, JJ.